Citation Nr: 0832550	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO. 05-14 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a skin rash 
disability, to include as due to exposure to herbicides.

2. Entitlement to service connection for a psychiatric 
disorder (claimed as nervous condition), to include as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The record 
reflects that the veteran consistently refers to a "nerve 
disability." It appears from the veteran's contentions that 
he means a "nervous" disability of a psychiatric nature, 
rather than a neurologic disability. The Board has 
adjudicated the claim as such.

Although in October 2006 the veteran requested a Board 
hearing, in a December 2007 letter, he subsequently withdrew 
the hearing request.


FINDINGS OF FACT

1.  The veteran was exposed to herbicides during his active 
service while in the Republic of Vietnam. 

2.  A chronic skin rash was not manifested during the 
veteran's active duty service; a skin rash was not continuous 
after service separation; there is no current diagnosis of 
skin disability; and symptoms claimed as a current skin rash 
disorder have not been related by competent evidence to any 
injury or disease in service, including exposure to 
herbicides in service.

3.  The veteran's psychiatric symptoms claimed as nervousness 
have been associated with, and rated as part of, the service-
connected post-traumatic stress disorder (PTSD); there 
remains no factual or legal question for the Board to decide 
on the separately appealed issue of entitlement to service 
connection for a psychiatric disorder claimed as nervous 
condition.




CONCLUSIONS OF LAW

1. A skin rash disability was not incurred or aggravated 
during the veteran's active duty service, nor may it be 
presumed to have been incurred. 38 U.S.C.A. §§ 1110, 5103, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

2. The claim for service connection for a psychiatric 
disorder (claimed as nervous condition), to include as due to 
exposure to herbicides, has been rendered moot by the grant 
of service connection for PTSD and rating for PTSD symptoms.  
38 U.S.C.A. § 7104 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR 
§ 3.159(b)(1) (2007). As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf. See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 
38 C.F.R. § 3.159(b)(1), previously indicating that if VA 
does not receive the necessary information and evidence 
requested from the claimant within one year of the date of 
the notice, VA cannot pay or provide any benefits based on 
that application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

In this case, with regard to the appealed issue of service 
connection for a psychiatric disorder (claimed as nervous 
condition), VA's grant of service connection for PTSD has 
effectively granted service connection for all psychiatric 
symptoms, so renders moot the other issue of service 
connection for a nervous condition.  Where, as on the 
separately appealed issue of service connection for a 
psychiatric disorder characterized as nervous condition, the 
law is dispositive, the claim must be denied due to a lack of 
legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
As such, review of VA's duty to notify and assist is not 
necessary on this issue. In cases such as this, VA is not 
required to meet the duty to notify or assist a claimant, 
where a claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit. See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5- 
2004.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In October 2002, October 2006, and January 2007 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate a service connection 
claim, and included notice regarding the assignment of 
ratings and earlier effective dates, as well as specifying 
what information and evidence must be submitted by him and 
what information and evidence will be obtained by VA. In 
addition, in a November 2006 response, the veteran indicated 
that he did not have any other information or evidence to 
give VA to substantiate his claim. 

All the notice was not timely. In particular, the notice 
regarding how a disability rating and effective date would be 
assigned in the event that service connection was granted was 
not provided until October 2006. However, the Board finds 
that the veteran was not prejudiced by this timing error 
because the denial of the service connection claims in this 
appeal renders moot any question as to the appropriate 
disability rating and effective date to be assigned. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and 
multiple VA examination reports. The veteran was not afforded 
a VA examination with respect to his skin rash claim or nerve 
claim. However, the record reflects that the veteran had no 
in-service event, injury or disease manifested by a skin 
rash. A current VA examination will not change this fact. 

Additionally, with respect to the veteran's claim for service 
connection for a psychiatric disorder (nervous disorder), the 
record reflects that the veteran is currently service 
connected for PTSD and this rating encompasses all of his 
current psychiatric symptoms. In addition, the grant of 
service connection encompassed the in-service psychiatric 
symptomatology, including reports of anxiety in service. As 
explained below, to rate the same symptom under two different 
service-connected disabilities is prohibited. 38 C.F.R. 
§ 4.14 (2007). Therefore, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
these claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Service Connection Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran alleges that he has a skin rash disability and a 
psychiatric disability due to his active duty service, to 
include exposure to herbicides. The record reflects that the 
veteran served in Vietnam during his active duty service. 
Under 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e), as to veteran's who 
served in Vietnam during a certain time period, certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange. The Board 
notes that the veteran has not been diagnosed with any of the 
dermatologic diseases which are included in 38 C.F.R. 
§ 3.309(e), to include chloracne, other acneform diseases 
consistent with chloracne, or porphyria cutanea tarda, and 
that no psychiatric disabilities are included in the list of 
presumptive disabilities. See 38 C.F.R. § 3.309(e). As such, 
the Board finds that service connection for a skin rash 
disability and a psychiatric disability is not warranted 
under these presumptive provisions.

Nevertheless, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis. See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  

Service Connection for Skin Rash

After a review of the evidence of record, the Board finds 
that the veteran was exposed to herbicides during his active 
service while in the Republic of Vietnam.  As indicated 
above, although the veteran is presumed to have been exposed 
to herbicides in service, he has not been diagnosed with any 
of the dermatologic diseases which are included in 38 C.F.R. 
§ 3.309(e), to include chloracne, other acneform diseases 
consistent with chloracne, or porphyria cutanea tarda. See 
38 C.F.R. § 3.309(e). As such, the Board finds that service 
connection for a skin rash disability is not warranted under 
these presumptive provisions.  

On the theory of direct service connection, the Board further 
finds that a chronic skin rash was not manifested during the 
veteran's active duty service, and a skin rash was not 
continuous after service separation.  The veteran's service 
treatment records are devoid of reference to any skin rash 
complaints, findings, diagnoses, or treatment. In fact, the 
veteran's March 1968 separation examination report shows that 
the veteran denied any history or complaints of skin diseases 
and that his skin was found normal on clinical examination. 

On the question of continuity of symptoms after service, the 
veteran has not alleged that he has had continuous skin rash 
disorder since service in Vietnam, only that he believes that 
his current symptoms of skin rash are related to exposure to 
herbicides (Agent Orange) in service.  The evidence also 
includes an August 2004 statement from the veteran's former 
wife indicates that she observed that the skin on the 
veteran's feet was abnormal after his active duty service; 
however, she did not know the veteran until 1972, which is a 
few years after the veteran's service separation in 1968.  
Specifically with regard to the feet, the statement did not 
indicate the date of the post-service onset of the foot 
symptomatology, so does not aid in demonstrating continuous 
post-service symptomatology of skin disorder of the feet.   

The Board finds there is no competent medical evidence of a 
current diagnosis of skin disability.  On the question of 
diagnosis of current disability, neither the veteran nor any 
other lay person is competent to render a diagnosis.  The 
Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).

The Board further finds that any current skin rash symptoms 
are not shown by competent medical evidence to be related to 
any in-service injury or disease, including to exposure to 
herbicides in service. On the question of relationship of 
current skin disease to service, including herbicide exposure 
in service, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Thus, the veteran's statement and his former wife's 
statement are not competent medical evidence that the veteran 
has a skin rash disability related to his active duty 
service. As such, a preponderance of the evidence is against 
the claim, and entitlement to service connection for a skin 
rash disability is not warranted under either a direct or 
presumptive service connection basis.  

Service Connection for a Psychiatric Disorder (Nervous 
Condition)

With respect to the veteran's claim for psychiatric disorder 
(nervous condition), the veteran's representative points out 
that the veteran was seen in service in September 1967 for 
complaints of nervousness. To the extent that this incident 
might have been an early manifestation of the veteran's 
current psychiatric disabilities, the Board notes that the 
veteran is already service-connected for PTSD, which is an 
anxiety disorder, and that the grant of PTSD was based on 
findings of an in-service stressful event.

The veteran's complaints of nervousness have already been 
considered in adjudicating the initial rating for psychiatric 
symptoms associated with his service-connected PTSD. To grant 
service connection for a separate psychiatric disorder 
(claimed as "nerve" or nervous disorder) manifested by 
nervousness would violate the rule against pyramiding at 38 
C.F.R. § 4.14, which provides that the evaluation of the same 
disability under various diagnoses is to be avoided. The 
criteria for rating psychiatric impairments under which the 
veteran's service-connected PTSD is rated specifically 
provides for rating based on related psychiatric symptoms of 
decrease in work efficiency, decrease or inability to perform 
occupational tasks, interference with or inability to perform 
routine activities, disturbances of motivation and mood, and 
depression that affects the ability to function. See 38 
C.F.R. § 4.130 (2007). 

Because VA has considered the veteran's symptoms of 
nervousness when determining the veteran's disability rating 
for his service-connected PTSD, the Board finds that there 
remains no factual or legal question for the Board to decide 
on the separately appealed issue of entitlement to service 
connection for a psychiatric disorder claimed as a nervous 
condition.  Because there remains no factual or legal 
question for the Board to decide on this issue, the claim for 
service connection for a psychiatric disorder (claimed as 
nervous condition), to include as due to exposure to 
herbicides, has been rendered moot by the grant of service 
connection for PTSD and rating for PTSD symptoms.  
38 U.S.C.A. § 7104. 


ORDER

Service connection for a skin rash disability, to include as 
due to exposure to herbicides, is denied.

Service connection for a psychiatric disorder (claimed as 
nervous condition), to include as due to exposure to 
herbicides, having been rendered moot, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


